UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1951


JUAN ORTIZ ALVARADO,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 17, 2020                                         Decided: March 30, 2020


Before MOTZ, RICHARDSON, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alfred Lincoln Robertson, Jr., ROBERTSON LAW OFFICE, PLLC, Springfield, Virginia,
for Petitioner. Joseph H. Hunt, Assistant Attorney General, Emily Anne Radford, Assistant
Director, Aric A. Anderson, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan Ortiz Alvarado, a native and citizen of Honduras, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s denial of his applications for withholding of removal and protection

under the Convention Against Torture. We have thoroughly reviewed the record, including

the transcript of Alvarado’s merits hearing and all supporting evidence. We conclude that

the record evidence does not compel a ruling contrary to any of the agency’s factual

findings, see 8 U.S.C. § 1252(b)(4)(B) (2018), and that substantial evidence supports the

Board’s decision, see Gomis v. Holder, 571 F.3d 353, 359 (4th Cir. 2009); Dankam v.

Gonzales, 495 F.3d 113, 124 (4th Cir. 2007). Further, we find Alvarado’s due process

claim to be unavailing because he fails to show that the alleged errors impacted the outcome

of his case. See Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008); accord Rusu v. INS,

296 F.3d 316, 320-22 (4th Cir. 2002).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Alvarado (B.I.A. Aug. 13, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2